
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.38

ROBERT L. NARDELLI
DEFERRED PAYMENT TRUST

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1   ESTABLISHMENT OF TRUST     (a)   Initial Deposit   1 (b)  
Irrevocability   1 (c)   Grantor Trust   1 (d)   Trust Assets   1 (e)  
Additional Deposits   2 (f)   Trustee Governing Document   2
SECTION 2
 
PAYMENTS TO THE EXECUTIVE OR HIS BENEFICIARIES
 
2 (a)   Payment Schedule   2 (b)   Benefit Entitlements   3 (c)   Benefit
Payments   3
SECTION 3
 
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN THE COMPANY
IS INSOLVENT
 
4 (a)   Claims of Creditors   4 (b)   Cessation of Benefit Payments   4 (c)  
Insolvency   4 (d)   Recommencement of Payments   4
SECTION 4
 
PAYMENTS TO THE COMPANY
 
5
SECTION 5
 
INVESTMENT AUTHORITY
 
5 (a)   Investment Authority   5 (b)   Investment in Company Stock   5 (c)   No
Substitution of Assets   5 (d)   Disposition of Income   5
SECTION 6
 
ACCOUNTING BY TRUSTEE
 
6
SECTION 7
 
RESPONSIBILITY OF TRUSTEE
 
6 (a)   Standard of Care   6 (b)   Indemnification   6 (c)   Legal Counsel   6
(d)   Agents   7 (e)   Trustee Powers   7 (f)   No Business Objective   7 (g)  
Force Majeure   7


i

--------------------------------------------------------------------------------




SECTION 8
 
COMPENSATION AND EXPENSES OF TRUSTEE
 
7 (a)   Taxes and Expenses   7 (b)   Compensation   7
SECTION 9
 
RESIGNATION AND REMOVAL OF TRUSTEE
 
7 (a)   Resignation   7 (b)   Transfer of Assets   7 (c)   Successor   7
SECTION 10
 
APPOINTMENT OF SUCCESSOR
 
7 (a)   Appointment   7 (b)   Limited Liability   8
SECTION 11
 
AMENDMENT OR TERMINATION
 
8 (a)   Amendment   8 (b)   Termination Without Consent   8 (c)   Termination
With Consent   8
SECTION 12
 
MISCELLANEOUS
 
8 (a)   Survival   8 (b)   No Assignment   8 (c)   Applicable Law   8 (d)  
Headings   8 (e)   Counterparts   8 (f)   Manner of Direction   8 (g)   Expense
Paying Agent   9 (h)   Successors and Assigns   9
SECTION 13
 
EFFECTIVE DATE
 
9

ii

--------------------------------------------------------------------------------





ROBERT L. NARDELLI
DEFERRED PAYMENT TRUST

        THIS TRUST AGREEMENT (the "AGREEMENT") is made on this            day of
January 2007, by and between THE HOME DEPOT,  INC., a Delaware corporation
("COMPANY"), and THE NORTHERN TRUST COMPANY ("TRUSTEE");

        WHEREAS, the Company has entered into a Separation Agreement with Robert
L. Nardelli ("EXECUTIVE"), effective as of January 2, 2007 ("SEPARATION
AGREEMENT"), providing for the deferred payment of certain severance and other
compensation in connection with the termination of his employment with the
Company;

        WHEREAS, the Company has incurred liability under the terms of such
Separation Agreement with respect to the Executive;

        WHEREAS, pursuant to the Separation Agreement, the Company wishes to
establish a trust (the "TRUST"), to provide a source of funds to meet its
liabilities under the Separation Agreement, and to contribute to the Trust
assets that shall be held therein, subject to the claims of the Company's
creditors in the event of the Company's Insolvency, as herein defined, until
paid to the Executive or his beneficiaries in such manner and at such times as
specified herein; and

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the
Separation Agreement as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974.

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

SECTION 1
ESTABLISHMENT OF TRUST

        (a)   INITIAL DEPOSIT. The Company shall make an initial deposit in
trust with Trustee of (1) United States currency ("CASH") in the amount of
$79,727,373 and (2) 2,120,242 shares of Company Stock, which shall become the
principal of the Trust to be held, administered and disposed of by Trustee as
provided in this Trust Agreement.

        (b)   IRREVOCABILITY. The Trust hereby established shall be irrevocable.

        (c)   GRANTOR TRUST. The Trust is intended to be a grantor trust, of
which the Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended (the "CODE"), and shall be construed accordingly.

        (d)   TRUST ASSETS. The principal of the Trust and any income thereon
shall be held separate and apart from other funds of the Company and shall be
used exclusively for the uses and purposes of the Executive (and his
beneficiaries) and general creditors as herein set forth. The Executive and his
beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Separation
Agreement and this Trust Agreement shall be mere unsecured contractual rights of
the Executive and his beneficiaries against the Company. Any assets held by the
Trust will be subject to the claims of the Company's general creditors under
federal and state law in the event of Insolvency, as defined in Section 3(c)
herein. The principal of the Trust and any income thereon ("REVOCATION AMOUNT")
shall revert to the Company in the event that the Executive revokes his release
of claims against the Company as set forth in Section 7(b) of the Separation
Agreement which revocation shall be certified in writing to the Trustee by the
Company and

1

--------------------------------------------------------------------------------




upon which certification the Trustee may conclusively rely. Any Unpaid
Contractual Payments (as defined at Section 2(c)(2) hereof) held under the Trust
will revert to the Company to the extent that the Executive forfeits his rights
in such assets pursuant to the provisions of Section 2(c)(2) hereof which shall
be certified in a writing to the Trustee by the Company. Notwithstanding any
provision of this Trust Agreement to the contrary, the Trustee may conclusively
rely on a Noncompliance Certification (defined below) from the Company to which
the Trustee has not received an Objection Notice (defined below) within twenty
(20) business days thereafter or a Final Certification (defined below) received
from the Company, as the case may be, stating that the Executive has forfeited
all or a portion of his Unpaid Contractual Payments (defined below) as set forth
in Section 2(c)(2). Upon notice by the Company to the Trustee of a Direct
Payment (defined below) made to the Executive, or upon notice by the Company to
the Trustee that the Company is entitled to a distribution ("EXCESS DEFERRED
COMPENSATION DISTRIBUTION") from the Trust pursuant to Section 2(e)(iv) of the
Separation Agreement, the Trustee shall pay to the Company an amount ("REFUND")
from the principal of the Trust equal to the amount of such Direct Payment or
such Excess Deferred Compensation Distribution, as the case may be. This Trust
shall terminate after payment of the entire principal and all income thereon to
the Executive or his beneficiaries or, to the extent forfeited by the Executive
or payable to the Company as a Refund, to the Company.

        (e)   ADDITIONAL DEPOSITS. The Company may at any time, or from time to
time, make in its sole discretion additional deposits of Cash or other property
to the Trust pursuant to the Separation Agreement. The Trustee shall have no
right to compel such additional deposits nor shall it be responsible for the
amount of collection of any contributions to the Fund or for determining whether
such contributions are made in accordance with the Separation Agreement and such
responsibility shall be borne solely by the Company.

        (f)    TRUSTEE GOVERNING DOCUMENT. The duties of the Trustee shall be
governed solely by the terms of this Trust Agreement without reference to the
terms of the Separation Agreement.

SECTION 2
PAYMENTS TO THE EXECUTIVE OR HIS BENEFICIARIES

        (a)   PAYMENT SCHEDULE. The Company, pursuant to its obligations under
the Separation Agreement, has developed a Payment Schedule attached hereto as
Schedule A, (the "PAYMENT SCHEDULE") which sets forth the amounts, dates and
form of payment payable to the Executive (or his beneficiaries) under the
Separation Agreement. Prior to the date of payment thereof, the Company shall
instruct the Trustee as to the amount of the payment under Section 2(a)(iv) of
the Separation Agreement (the "DEFERRED COMPENSATION AMOUNT") and the Trustee
shall make payment of such amount in accordance with the Payment Schedule.
Except as provided at Section 2(c)(2) hereof and subject to the Refund
provisions of Section 1(d) hereof, the Trustee shall make such payments to the
Executive (or his beneficiaries) in accordance with Schedule A, without further
direction from the Company or any other person. The Company shall have the sole
responsibility for all tax withholding filings and reports, and the Company
shall direct the Trustee and the Trustee shall prepare such filings and reports
as directed by the Company. The Trustee shall withhold such amounts from
distributions with respect to applicable federal, state and local tax law
pursuant to a written schedule of withholding amounts that the Company shall
provide to the Trustee. The Trustee shall deduct and withhold such amounts and
transmit such amounts to the appropriate taxing authorities as directed by the
Company. All amounts payable to the Executive shall be payable to his
beneficiaries if he shall die before payment is made. The Executive's
beneficiary is set forth on Schedule B hereto. The Executive may change his
beneficiaries at any time, and from time to time, by delivering a written
designation of beneficiaries in the form set forth in Schedule B, which
designation upon receipt by the Trustee shall replace and supersede any previous
designation of beneficiaries by the Executive hereunder. In the case of the
Executive's death, the Company shall certify in writing to the Trustee that the
Executive has died

2

--------------------------------------------------------------------------------




and that all remaining payments to be made under the Payment Schedule are to be
made to the Executive's beneficiaries set forth on Schedule B.

        (b)   BENEFIT ENTITLEMENTS. The Executive and his beneficiaries shall be
entitled to the benefits when payable hereunder without delay or recourse,
except as set forth in Section 2(c)(2), Section 3 and Section 8 of this
Agreement.

        (c)   BENEFIT PAYMENTS.

        (1)   The Company, in its discretion, may make payment of benefits
directly to the Executive (or his beneficiaries) as benefits become due under
the terms of the Separation Agreement (together with income thereon as provided
under the Payment Schedule) ("DIRECT PAYMENTS"). Prior to the time that amounts
are payable to the Executive (or his beneficiaries), the Company shall notify
the Trustee of its decision to pay benefits directly. In addition, if the
principal of the Trust, and any income thereon, is not sufficient to make
payments of benefits in accordance with the terms of the Separation Agreement,
the Company, at its discretion, shall make the balance of each such payment as
it falls due. Trustee shall notify the Company where principal and income are
not sufficient to make a payment then due under the Payment Schedule.

        (2)   The foregoing provisions of this Section 2 to the contrary
notwithstanding, the Trustee shall not make a payment (or payments) of the
unpaid portion of the amount set forth on the Payment Schedule that is scheduled
for payment after July 3, 2007 (and all income thereon) ("UNPAID CONTRACTUAL
PAYMENTS") in the event that, prior to the date on which an installment of the
Unpaid Contractual Payments is scheduled to be issued for payment to the
Executive, the Trustee has received a written certification from the Company
that the Executive is not in compliance with the provisions of Section 3
(confidentiality, non-competition and non-solicitation covenants) and Section 4
(non-disparagement covenant) of the Separation Agreement ("NONCOMPLIANCE
CERTIFICATION"). In such event, the Trustee shall hold the Unpaid Contractual
Payments amounts as principal under the Trust, together with income accrued
thereafter on such principal until such time as such payment is (or payments
are) payable to the Executive or forfeited by the Executive as set forth in this
Section 2(c)(2). The Trustee shall have no duty to notify or otherwise inform
the Executive that the Company has submitted a certification that the Executive
is not in compliance with the provisions of Section 3 (confidentiality,
non-competition and non-solicitation covenants) and Section 4 (non-disparagement
covenant) of the Separation Agreement. If the Trustee does not receive a written
notice of objection to the Company Noncompliance Certif1ication from the
Executive within twenty (20) business days after receiving such Noncompliance
Certification from the Company ("OBJECTION NOTICE"), then the Unpaid Contractual
Payments shall be paid promptly to the Company from the Trust. If the Trustee
receives an Objection Notice from the Executive within twenty (20) business days
after receiving such Noncompliance Certification from the Company, then the
Trustee shall continue to hold the Unpaid Contractual Payments until the Trustee
receives the first to occur of ("FINAL CERTIFICATION"): (i) a joint written
direction by the Company and the Executive or (ii) a certification from the
Company containing a copy of the final binding nonappealable decision of the
arbitrator pursuant to Section 14(a) of the Separation Agreement, in either such
case directing the Trustee to pay to the Executive or to pay to the Company, as
the case may be, all or a portion of the Unpaid Contractual Payments. Any
portion of the Unpaid Contractual Payments not so directed for payment to the
Company or to the Executive shall be held by the Trustee and, subject to any
subsequent Certifications and Notices in accordance with this Section 2(c)(2),
thereafter paid to the Executive in accordance with the Payment Schedule.
Notwithstanding the foregoing, the Trustee may conclusively rely on any
certifications given to the Trustee by the Company pursuant to this
Section 2(c)(2) and shall have no duty to determine whether any direction or
order received by the Company is in compliance with the terms of the Separation
Agreement or

3

--------------------------------------------------------------------------------






whether any decision submitted to the Trustee by the Company is a final
nonappealable decision of an arbitrator as set forth in the Separation
Agreement.


SECTION 3
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY
WHEN THE COMPANY IS INSOLVENT


        (a)   CLAIMS OF CREDITORS. At all times during the continuance of this
Trust, as provided in Section 1(d) hereof, the principal and income of the Trust
held for the benefit of the Executive (and his beneficiaries) shall be subject
to claims of general creditors of the Company under federal and state law, as
set forth below.

        (1)   The Board of Directors and the Chief Executive Officer (the "CEO")
of the Company shall have the duty to inform the Trustee in writing of the
Company's Insolvency. If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall determine whether the Company is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits in accordance
with Section 3(b).

        (2)   Unless the Trustee has actual knowledge of the Company's
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent. The Trustee may in all events rely
on such evidence concerning the Company's solvency as may be furnished to
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company's solvency. In no event shall "actual
knowledge" be deemed to include knowledge of the Company's credit status held by
banking officers or banking employees of The Northern Trust Company which has
not been communicated to the administrative staff assigned to the Trust. The
Trustee may appoint an independent accounting, consulting or law firm to make
any determination of solvency required by the Trustee under this Section 3. In
such event, the Trustee may conclusively rely upon the determination by such
firm and shall be responsible only for the prudent selection of such firm.

        (b)   CESSATION OF BENEFIT PAYMENTS. If at any time the Board of
Directors or the CEO of the Company notifies the Trustee or the Trustee has
determined that the Company has become Insolvent, the Trustee shall discontinue
payments from the Trust to or on behalf of the Executive (or his beneficiaries).
Further, the Trustee shall continue to hold the assets of the Trust in trust for
the benefit of the Company's general creditors until the Trustee receives a
court order directing the disposition of such assets. Nothing in this Trust
Agreement shall in any way diminish any rights of the Executive or his
beneficiaries to pursue their rights as general creditors of the Company with
respect to benefits due under the Separation Agreement or otherwise. The Trustee
shall resume the payment of benefits to the Executive or his beneficiaries in
accordance with Section 2 of this Trust Agreement only after the Trustee has
determined that the Company is not Insolvent (or is no longer Insolvent) or
pursuant to an order from the U.S. Bankruptcy Court or other court of competent
jurisdiction.

        (c)   INSOLVENCY. The Company shall be considered "INSOLVENT" for
purposes of this Trust Agreement if the Company is (i) unable to pay its debts
as they become due, or (ii) subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.

        (d)   RECOMMENCEMENT OF PAYMENTS. Provided that there are sufficient
assets, if Trustee discontinues the payment of benefits from the Trust pursuant
to Section 3(b) hereof and subsequently resumes such payments to the Executive
(or his beneficiaries), the first payment following such discontinuance, to the
extent not inconsistent with an order from the U.S. Bankruptcy Court or other
court of competent jurisdiction, shall include the aggregate amount of all
payments due to the Executive or his beneficiaries under the Payment Schedule
for the period of such discontinuance, less

4

--------------------------------------------------------------------------------




the aggregate amount of any payments made to the Executive or his beneficiaries
directly by the Company in lieu of the payments provided for hereunder during
any such period of discontinuance, all in accordance with the Payment Schedule
which, if necessary, shall be modified jointly by the Company and the Executive
as necessary to comply with the provisions of this paragraph (d).

SECTION 4
PAYMENTS TO THE COMPANY

        Except as provided in Section 1(d) respecting any Refund or Revocation
Amount, Section 2(c)(2) and Section 3 hereof, the Company shall have no right or
power to direct Trustee to return to the Company or to divert to others any of
the Trust assets before all payment of benefits have been made to the Executive
or his beneficiaries pursuant to the terms of the Separation Agreement.

SECTION 5
INVESTMENT AUTHORITY

        (a)   INVESTMENT AUTHORITY. Trustee shall have no responsibility for the
investment and management of the assets of the Trust which shall be at the
direction of the Company, except as hereinafter provided. The Trustee shall act
only upon receipt of written direction from the Company and shall have no
liability to review or question any such directions. Trustee shall not be liable
for the acts or omissions of the Company or have any obligation to invest or
otherwise manage any asset of the Trust. The Company shall not issue any
direction to the Trustee that is in violation of the terms of the Separation
Agreement or this Agreement. The Trustee shall not make any investment review
of, consider the propriety of holding or selling, or vote other than as directed
by the Company, any assets of the Trust except that if the Trustee shall not
have received contrary instructions from the Company, the Trustee shall invest
for short term purposes any cash consisting of U.S. currency in a "money market"
instrument offered by an affiliate of the Trustee for investment. The Company
may engage the any affiliate of the Trustee as the Company's agent to provide
broker, transition or liquidation services in connection with the assets of the
Trust or for any other reason, pursuant to a separate written agreement between
the Company and the Trustee's affiliates, Northern Trust Securities, Inc.

        (b)   INVESTMENT IN COMPANY STOCK. In no event may the Trustee invest in
securities (including stock or rights to acquire stock) or obligations issued by
the Company ("COMPANY STOCK"). Notwithstanding the foregoing the Trustee shall
hold (i) the shares of Company Stock deposited by the Company with the Trustee
pursuant to Section 1(e) of this Agreement and any dividends paid in Company
Stock thereon (or shares issued by the Company or a successor of the Company in
exchange for Company Stock pursuant to a merger, consolidation, recapitalization
or other similar transaction) without any duty to review or question such
holding of Company Stock or (ii) a de minimis amount held in common investment
vehicles in which the Trustee invests at the direction of the Company.
Notwithstanding anything in this Trust to the contrary, all rights associated
with assets of the Trust (including, at the direction of the Company, the rights
to vote, tender or exchange Company Stock held in the Trust) shall be exercised
by Trustee and shall in no event be exercisable by or rest with the Executive.
All dividends on Company Stock held in the Trust shall be held for the benefit
of the Executive (and his beneficiaries) and paid to the Executive (or his
beneficiaries) pursuant to the Payment Schedule.

        (c)   SUBSTITUTION OF ASSETS. The Company shall have the right at any
time, and from time to time in its sole discretion, to substitute assets of
equal fair market value for any asset held by the Trust.

        (d)   DISPOSITION OF INCOME. During the term of the Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.

5

--------------------------------------------------------------------------------





SECTION 6
ACCOUNTING BY TRUSTEE

        Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee and all records necessary to carry out its
responsibilities described in Section 3(b). Within 30 days following the close
of each calendar year and within 30 days after the resignation of Trustee,
Trustee shall deliver to the Company and the Executive a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such resignation, as the case may be. Upon the expiration of 180 days from the
date of filing such annual or other statement, the Trustee shall be released and
discharged from any liability or accountability to anyone as respects the
propriety of its acts or transactions shown in such account, except with respect
to any acts or transactions as to which the Company, within such 180 day period,
shall file with the Trustee its written disapproval. In the event such a
disapproval is filed, and unless the matter is compromised by agreement between
the Trustee and the Company, the Trustee shall file its statement covering the
period from the date of the last annual statement to which no objection was made
in any court of competent jurisdiction for audit or adjudication. The Trustee
may conclusively rely on determinations of the Company of valuations for assets
of the Trust for which the Trustee deems there to be no readily determinable
fair market value.

SECTION 7
RESPONSIBILITY OF TRUSTEE

        (a)   STANDARD OF CARE. Trustee shall act with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in like capacity and familiar with such matters would use in the conduct
of an enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Company or its designees which is
contemplated by, and in conformity with, the terms of this Trust and is given in
writing by such party. In the event of a dispute between the Company and a
party, Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

        (b)   INDEMNIFICATION. The Company shall indemnify the Trustee from and
against any and all claims, demands, losses, damages, expenses (including, by
way of illustration and not limitation, reasonable attorneys' fees and other
legal and litigation costs), judgments and liabilities (collectively "Losses")
arising from, out of, or in connection with (1) its provision of services under
this Trust Agreement or its status as Trustee hereunder, except to the extent
such Losses have arisen directly from the Trustee's negligence in the
performance of its specifically allocated duties under the terms of this
Agreement or its willful misconduct, or (2) the Trust's failure to qualify as a
grantor trust, or (3) the Separation Agreement's failure to qualify as a top-hat
plan exempt from all or Parts 2, 3, and 4 of Title 1 of the Employee Retirement
Income Security Act. The Trustee shall indemnify the Company and the Trust from
and against any and all claims, demands, losses, damages, expenses (including,
by way of illustration and not limitation, reasonable attorneys' fees and other
legal and litigation costs), judgments and liabilities that have arisen directly
from the Trustee's negligence in the performance of its specifically allocated
duties under the terms of this Agreement or its willful misconduct.

        (c)   LEGAL COUNSEL. Trustee may consult with legal counsel (who may
also be counsel for the Company generally) with respect to any of its duties or
obligations hereunder.

6

--------------------------------------------------------------------------------




        (d)   AGENTS. Trustee may hire agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

        (e)   TRUSTEE POWERS. Trustee shall have, without exclusion, all powers
conferred on Trustees by applicable law, unless expressly provided otherwise
herein.

        (f)    NO BUSINESS OBJECTIVE. Notwithstanding any powers granted to
Trustee pursuant to this Trust Agreement or to applicable law, Trustee shall not
have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.

        (g)   FORCE MAJEURE. The Trustee shall not be liable for any delay in
performance, or non-performance, of any obligation hereunder to the extent that
the same is due to forces beyond the Trustee's reasonable control, including but
not limited to delays, errors or interruptions caused by the Company or third
parties; any industrial, juridical, governmental, civil or military action; acts
of terrorism, insurrection or revolution; nuclear fusion, fission or radiation;
failure or fluctuation in electrical power, heat, light, air conditioning or
telecommunications equipment; or acts of God.

SECTION 8
COMPENSATION AND EXPENSES OF TRUSTEE

        (a)   TAXES AND EXPENSES. Trustee shall pay out of the Trust Fund all
real and personal property taxes, income taxes and other taxes of any and all
kinds levied or assessed under existing or future laws against the Trust Fund
and shall reimburse the Company for any such taxes levied or assessed against it
with respect to Trust assets. Brokerage fees, commissions, stock transfer taxes
and other charges and expenses attributable to any investment fund shall be
charged to such investment fund.

        (b)   COMPENSATION. The Company shall pay all administrative and
Trustee's fees and expenses. Such compensation and expenses if not paid by the
Company within 60 days of having received the Trustee's invoice for such fees
and expenses shall be withdrawn by Trustee out of the Trust Fund.

SECTION 9
RESIGNATION AND REMOVAL OF TRUSTEE

        (a)   RESIGNATION. Trustee may resign at any time by written notice to
the Company, which shall be effective 90 days after receipt of such notice
unless the Company and Trustee agree otherwise.

        (b)   TRANSFER OF ASSETS. Upon resignation of Trustee and appointment of
a successor Trustee, all assets shall subsequently be transferred to the
successor Trustee. The transfer shall be completed within 120 days after receipt
of notice of resignation, unless the Company extends the time limit. The
Company's consent to extension of the time limit shall not be unreasonably
withheld.

        (c)   SUCCESSOR. If Trustee resigns, a successor shall be appointed, in
accordance with Section 10 hereof, by the effective date of resignation under
paragraph (a) of this Section 9. If no such appointment has been made, Trustee
may apply to a court of competent jurisdiction for appointment of a successor or
for instructions. All expenses of Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.

SECTION 10
APPOINTMENT OF SUCCESSOR

        (a)   APPOINTMENT. If Trustee resigns in accordance with Section 9(a)
hereof, the Company and the Executive shall jointly designate a bank trust
department or other financial institution that may be

7

--------------------------------------------------------------------------------



granted corporate trustee powers under state law and having assets under trust
in excess of one billion dollars ($1,000,000,000), as a successor to replace the
Trustee upon resignation. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor Trustee to evidence the transfer.

        (b)   LIMITED LIABILITY. The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 6 and 7 hereof. The successor Trustee shall
not be responsible for, and the Company shall indemnify and defend the successor
Trustee from, any claim or liability resulting from any action or inaction of
any prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.

SECTION 11
AMENDMENT OR TERMINATION

        (a)   AMENDMENT. This Trust Agreement may be amended by a written
instrument executed by Trustee and the Company. Notwithstanding the foregoing,
no such amendment shall conflict with the terms of the Separation Agreement or
shall make the Trust revocable.

        (b)   TERMINATION WITHOUT CONSENT. The Trust shall not terminate until
the date on which there are no longer any assets held in the Trust or the
Executive is no longer entitled to benefits pursuant to the terms of the
Separation Agreement. Upon termination of the Trust, in the event of a
forfeiture of benefits by the Executive under the Separation Agreement, any
assets remaining in the Trust shall be returned to the Company.

        (c)   TERMINATION WITH CONSENT. Upon prior written approval of the
Executive or his beneficiaries, the Company may terminate this Trust prior to
the time all benefit payments under the Separation Agreement have been made.
Such approval shall be obtained and certified to by the Company, and the Trustee
shall have no responsibility therefor. All assets in the Trust at termination
shall be paid to the Executive or, in the event of a forfeiture of benefits by
the Executive under the Separation Agreement, returned to the Company.

SECTION 12
MISCELLANEOUS

        (a)   SURVIVAL. Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.

        (b)   NO ASSIGNMENT. Benefits payable to the Executive and his
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

        (c)   APPLICABLE LAW. This Trust Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia.

        (d)   HEADINGS. The headings are solely for convenience and shall not be
relied upon in construing any provisions hereof.

        (e)   COUNTERPARTS. This Trust Agreement may be executed in
counterparts, and each counterpart shall be appended hereto.

        (f)    MANNER OF DIRECTION. The Company shall certify to the Trustee in
writing the names of the senior executives acting from time to time on behalf of
the Company hereunder, upon which schedule of names that Trustee may rely
exclusively to administer this Trust. Any action required or

8

--------------------------------------------------------------------------------




permitted to be taken by the Company shall be by direction of one or more such
designated senior executives of the Company authorized to take such action
hereunder or such other designee as shall be designated in accordance with
Section 12(g). The Trustee shall have no responsibility for any action taken by
it in accordance with any direction it reasonably believes to have been given as
provided above. Direction of the Company may be given to the Trustee by
telephone, letter, telex, fax SWIFT, other electronic or electro-mechanical
means or by other methods as the parties may agree from time to time.
Notwithstanding anything herein to the contrary, the Company may delegate any of
its responsibilities hereunder to a representative by giving to the Trustee in
writing a letter which identifies the representative and sets forth the list of
its responsibilities under this Agreement that it has authorized the
representative to carry out.

        (g)   EXPENSE PAYING AGENT. In making payments to service providers
pursuant to authorized directions, the Company acknowledges that the Trustee is
acting as paying agent, and not as the payor, for tax information reporting and
withholding purposes.

        (h)   SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit
of, and be binding upon, each of the parties and their respective successors and
assigns.

SECTION 13
EFFECTIVE DATE

        The effective date of this Trust Agreement shall be the date of this
Agreement first set forth above.

[Signature Pages Follow this Page]

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Trust
Agreement as of the date first above written.


 
 
THE COMPANY:
THE HOME DEPOT, INC.
 
 
 
 
      By: /s/  REBECCA I. FLICK      

--------------------------------------------------------------------------------

Rebecca I. Flick       Title: Treasurer


 
 
TRUSTEE:
THE NORTHERN TRUST COMPANY
 
 
 
 
      By: /s/  ROBERT DRATHS      

--------------------------------------------------------------------------------

Robert Draths       Title: Vice President

10

--------------------------------------------------------------------------------




SCHEDULE A


PAYMENT SCHEDULE


DATE OF DISTRIBUTION TO THE EXECUTIVE


--------------------------------------------------------------------------------

  AMOUNT

--------------------------------------------------------------------------------

  FORM OF PAYMENT

--------------------------------------------------------------------------------

The earlier of July 3, 2007 or the date of the Executive's death   $28,771,459
plus all proceeds of Company Stock, plus all income accrued thereon   Cash
The earlier of July 3, 2007 or the date of the Executive's death
 
2,120,242 shares of Company Stock reduced by the number of shares of Company
Stock sold before such date, plus all dividends thereon
 
Company Stock
Cash for dividends (or Company Stock if dividends are paid to the Trustee in
Company Stock)
July 3, 2007
 
Deferred Compensation Amount
 
Cash
Unpaid Contractual Payments
The earlier of January 2, 2008 (subject to postponement or forfeiture as is
determined pursuant to Section 2(c)(2) of the Trust Agreement)
 
$4,434,750 plus one-fourth of all income accrued through the date of payment on
the undistributed principal then held by the Trustee in account number 22-66969
 
Cash
The earlier of January 2, 2009 (subject to postponement or forfeiture as is
determined pursuant to Section 2(c)(2) of the Trust Agreement)
 
$4,434,750 plus two-thirds of all income accrued through the date of payment on
the undistributed principal then held by the Trustee in account number 22-66969
 
Cash
The earlier of January 2, 2010 (subject to postponement or forfeiture as is
determined pursuant to Section 2(c)(2) of the Trust Agreement)
 
$4,434,750 plus one-half of all income accrued through the date of payment on
the undistributed principal then held by the Trustee in account number 22-66969
 
Cash
The earlier of January 2, 2011 (subject to postponement or forfeiture as is
determined pursuant to Section 2(c)(2) of the Trust Agreement)
 
The entire undistributed principal together with all income accrued thereon
through the date of payment in account number 22-66969
 
Cash

11

--------------------------------------------------------------------------------



        Three weeks prior to making the distributions described above, the
Company shall provide the Trustee with the following information:

1.Name 2.SS # 3.Address 4.Taxable $ Amount 5.Non-Taxable $ Amount 6.Exempt from
FICA withholding 7.Federal Withholdings

—Marital Status

—Additional Flat Amount

—Withhold an Exact Amount

—% only

8.State Withholdings

—State

—Marital Status

—Additional Flat Amount

—Withhold an Exact Amount

—% only

9.Check or Wire

—Wire instructions

12

--------------------------------------------------------------------------------






SCHEDULE B
DESIGNATION OF THE EXECUTIVE'S BENEFICIARIES


PRIMARY BENEFICIARIES

        If the Executive shall die prior to receipt of all amounts payable to
him under the Trust, all Trust benefits shall be paid to the following
beneficiaries:

        [Insert names of beneficiaries, percentages Trust allocable to each such
beneficiary and relationship]

NAME


--------------------------------------------------------------------------------

  PERCENTAGE/FRACTION
OF TRUST

--------------------------------------------------------------------------------

  RELATIONSHIP TO THE EXECUTIVE

--------------------------------------------------------------------------------

THE LEGAL REPRESENTATIVE OF THE EXECUTIVE'S ESTATE   100%   N/A

SECONDARY BENEFICIARIES

        If no primary beneficiary, above, survives the Executive by fifteen
(15) days or, if such primary beneficiary is a trust such trust is not then in
existence, the following beneficiaries shall be entitled to the Executive's
benefits under the Trust:

        [Insert names of beneficiaries, percentages Trust allocable to each such
beneficiary and relationship]

NAME


--------------------------------------------------------------------------------

  PERCENTAGE/FRACTION
OFTRUST

--------------------------------------------------------------------------------

  RELATIONSHIP TO THE EXECUTIVE

--------------------------------------------------------------------------------

N/A        

13

--------------------------------------------------------------------------------





QuickLinks


SECTION 3 TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
THE COMPANY IS INSOLVENT
SCHEDULE A
PAYMENT SCHEDULE
SCHEDULE B DESIGNATION OF THE EXECUTIVE'S BENEFICIARIES
